Citation Nr: 0405453	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for history of 
pancreatitis, currently evaluated as  30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946 and had reserve service from November 3 to 30, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held at the RO before the undersigned in 
January 2003. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service and is unrelated to service.  

2.  Tinnitus was not manifest in service and is unrelated to 
service.  

3.  The veteran's history of pancreatitis does not produce 
frequent attacks of abdominal pain, and he does not have loss 
of normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated in service and organic disease of the nervous 
system may not be presumed to have been incurred in wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  The criteria for a disability rating in excess of 30 
percent for history of pancreatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.115, 
Diagnostic Code 7347 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the June 2001 VCAA letter to him.  
That letter advised him what evidence VA needs to grant his 
claim, what VA was doing to obtain the evidence, what he 
needed to do to obtain evidence, when VA needed the evidence, 
what VA's duty to assist him in obtaining evidence is, and 
what he should do if he had questions.  He was advised to 
submit evidence within 60 days.  This notice predated the 
decision.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Service connection claims

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply, as it has not been alleged that disease or injury was 
incurred while engaging in combat.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Organic disease of the nervous system will be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss 
disability and tinnitus.  

The veteran filed claims for service connection for hearing 
loss and tinnitus in October 2000.  He had previously filed 
claims for service connection for mandible fracture in June 
1958, and for facial injury in March 1994, and for 
compensation for pancreatitis injury in February 1996 based 
on VA treatment in July 1995.  

Service medical records do not show hearing loss or tinnitus.  
On service examination in August 1946, his ears had no 
abnormalities and his hearing was 15/15 in each ear.  On 
service examination in April 1948, the veteran's ears were 
normal and his hearing was 15/15 in each ear.  On service 
recall examination in October 1950, he denied having or 
having had severe ear trouble and running ears.  Clinically 
his ears and eardrums had no significant abnormalities and 
his hearing was 15/15.  On service discharge examination on 
November 28, 1950, clinical evaluation of his ears and 
eardrums revealed no significant abnormalities.

Bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 is first shown in a June 2000 report from 
the Willoughby Hearing Aid Centers.  In February 2003, a VA 
health care provider indicated that the veteran had 
sensorineural hearing loss.

The Board notes that in a letter received from the veteran in 
July 2001, he stated that during training in 1950, 1951 in 
the naval reserve, he was assigned to battle stations and had 
been exposed to the firing of 5 and 6 inch guns in the ammo 
room without ear plugs.  After 4 trial runs before going to 
Korea, he noticed a ringing in his ears and the ringing 
continued to worsen along with his hearing, especially after 
firing the 5 and 6 inch guns.  In the ammo room made of steel 
it was like being in a barrel.  His hearing continued 
downwards even though he tried to pretend that all was 
normal.  In October 2002, the veteran stated that he still 
believed that his hearing loss and tinnitus were caused by 
his service.  At the time of the veteran's January 2003 
hearing before the undersigned, the veteran stated that he 
had been in the reserves from 1947 to 1950 and that he had 
been in the turret room at least 5 times during that time, 
and that it took him 50 years to file a claim because he 
could not picture himself wearing a hearing aid early on.  
His spouse testified that she thought that since 1961, he had 
had always had a hearing problem.

In March 2003, he reported a history of hearing loss and 
exposure to 5 inch guns while in the navy.  Reportedly, his 
hearing began to fade.  The impression was bilateral 
sensorineural hearing loss.

The Board accepts the veteran's statements to the effect that 
he was exposed to gunfire during service.  However, bilateral 
hearing loss disability is first shown in medical records in 
June 2000, and no competent evidence relates it to service.  
The service examination reports are very probative evidence 
indicating that the veteran's hearing was normal in service 
and that tinnitus was not present, because the veteran was 
examined at that time with examination findings 
contemporaneously being reported.

The veteran is competent to report that he had sensations of 
hearing loss and ringing in his ears after being exposed to 
gunfire during service.  However, the most probative evidence 
indicates that there was no in-service disease or injury and 
that his current hearing loss and tinnitus disabilities are 
unrelated to service.  

The veteran's July 2001 statement that he tried to pretend 
that all was normal is not as probative concerning service 
incurrence as is the November 1950 naval service discharge 
examination finding that his ears and eardrums had no 
significant abnormalities and that his hearing was 15/15 in 
each ear.  Nor is it as probative concerning service 
incurrence as his failure to claim service connection for 
bilateral hearing loss disability or tinnitus until October 
2000.  The service discharge examination report is very 
probative evidence that his ears were normal at that time, 
since he was examined by spoken voice testing in November 
1950 and his hearing was 15/15.  Moreover, there is no 
evidence that the veteran thought he would have been required 
to wear hearing aids had he claimed service connection.

The veteran's explanation for why he did not claim service 
connection for hearing loss until years after service does 
not account for his failure to claim service connection for 
tinnitus until October 2000.  The explanation is not 
satisfactory evidence of service incurrence of hearing loss 
or tinnitus.

His claims for other VA benefits starting in June 1958 are 
probative evidence showing that his current hearing loss 
disability and tinnitus are not related to service.  His 
spouse's testimony that since 1961, she thought he had always 
had a hearing problem is not probative of a service 
relationship for hearing loss because the veteran was not in 
service in 1961.  The veteran's October 2002 opinion that his 
hearing loss and tinnitus were caused by service is not 
probative of a service relationship, because the veteran is a 
layperson.  Laypersons are not competent to render medical 
opinions concerning causation of a medical disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board notes that in July 2001, the veteran stated that he 
had told a health care provider from the Willoughby Hearing 
Aid Center about his ship assignments during gun training and 
transport in the gun turret during service, and that the 
health care provider had advised him that the repercussion 
reverberation was the probable cause of damage to the 
eardrums resulting in the loss of hearing and the ringing in 
the ears.  However, the private medical records which are of 
record from the health care provider whom he identified do 
not contain an opinion relating the current sensorineural 
hearing loss disability and tinnitus to service, and the 
court has held that "the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence".  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Similarly, the March 2003 history of exposure with fading 
hearing is not competent medical evidence.  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).

The veteran has attempted to establish continuity of 
symptomatology by reporting noise exposure and fading hearing 
since the event.  A layman is competent to state that he 
hears ringing and that he has diminished auditory acuity as 
each is perceptible to a layman.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Although the standard is continuity of 
symptomatology (of symptoms, not treatment), in the merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  In this case, in 
addition to an absence of medical nexus evidence, there is a 
phenomenal lack of evidence suggesting hearing loss or 
tinnitus within decades of service.  Furthermore, the failure 
to speak (claim service connection for hearing loss and 
tinnitus) when otherwise affirmatively speaking constitutes 
negative evidence.  Based on the entire record, the veteran's 
remote assertions of onset are unsupported and not credible.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Increased rating for history of pancreatitis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

38 C.F.R. § 4.115, Diagnostic Code 7347 provides, for 
Pancreatitis:  Moderately severe; with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks, 30 percent.  With frequent attacks of 
abdominal pain, loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks, 60 percent.  Note 1 states that abdominal pain in 
this condition must be confirmed as resulting from 
pancreatitis by appropriate laboratory and clinical studies.  

VA compensation pursuant to 38 U.S.C.A. § 1151 was granted in 
a July 1996 rating decision following July 1995 VA surgical 
treatment.  In 1995, CT scan of the abdomen was performed, 
revealing a dilated common bile duct and biliary tree.  An 
ERCP was performed in July 1995 showing the dilated biliary 
tree and common bile duct with no obvious cause.  A small 
sphincterotomy of the sphincter of Oddi was performed in 
order to release any stone which was not visible.  The 
veteran was discharged in good condition.  That night, he 
developed right upper quadrant pain and was readmitted the 
next day.  A repeat CAT scan was performed.  No masses were 
visible in the  pancreatic head but a questionable mass was 
seen in the duodenum.  The questionable mass in the duodenum 
was thought to be a reactive edema following sphincterotomy.  
He was treated conservatively under the diagnosis of post-
ERCP pancreatitis.  The reviewing VA physician stated that 
the veteran's symptoms had subsided with the decrease in the 
reactive edema following sphincterotomy which produced 
biliary dyskinesia.  He stated that the dilated common duct 
and biliary tree was due to congenital and developmental 
defect, namely choledochal cyst.  

On VA examination in October 1997, the veteran reported that 
he continued having pain.  The veteran had one record which 
showed that his amylase was elevated.  The assessment was 
choledoch cyst with intermitted biliary dyskinesia, resulting 
in intermittent chronic pancreatitis, secondary to reflux.  

In September 2000, the veteran requested an increased rating 
for his pancreatitis.  

On VA examination in July 2001, the veteran reported that his 
symptoms included heartburn two times a month or so, with 
some nausea at those times, about two times a month, as well 
as alternating diarrhea and constipation.  He stated that he 
had a poor appetite and periods of constipation.  He denied 
ever using pancreatic enzyme replacement therapy and his 
medical records including his current medication list did not 
include any medications for pancreatitis or pancreatic 
insufficiency.  He reported that his weight had been stable 
for the last 5 years.  It was noted that in December 1996, 
his weight was 144, and that it was now 141 pounds.  This, 
over a period of 5 years, was judged pretty stable and not 
indicating a problem with malabsorption.  His body weight had 
been stable for 5 years at what is actually 11 to 14 pounds 
over his ideal body weight.  The character of his stool had 
not been consistent with steatorrhea, and physical 
examination and blood work had not indicated problems with 
malnutrition.  The examiner stated that there was no evidence 
from history suggesting pancreatic insufficiency or 
pancreatitis.  Testing left the diagnosis as irritable bowel 
syndrome.  

In July 2001, the veteran listed symptoms he indicated were 
pancreas symptoms.  In May 2002, the veteran provided 
information indicating that he had weighed more in the past.  
In October 2002, the veteran stated that he was still having 
problems with diarrhea and abdominal pain.  In January 2003, 
he testified before the undersigned that he has severe 
abdominal pain followed by diarrhea and that it causes him to 
lay in bed half the day.  The evidence shows that the 
veteran's weight has varied and that he has symptoms.  
However, as a layperson, he lacks the necessary expertise to 
indicate that he has had loss of normal body weight or that 
his symptoms are from pancreatitis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Medical evidence is required.  

In November 2001, the doctor who performed the July 2001 VA 
examination reviewed the veteran's records and noted that of 
42 notes from March 1997 to the present, only about 4 of them 
mentioned intermittent abdominal pain and that none of them 
mentioned signs and symptoms to support a diagnosis of 
chronic pancreatitis.  It was his opinion that there was less 
than a 50 percent probability that the veteran's current 
symptoms are attributable to pancreatitis, either the episode 
of acute post-ERCP pancreatitis that he had in 1995 or to a 
chronic pancreatitis.

The evidence shows that the veteran does not have frequent 
attacks of abdominal pain resulting from pancreatitis.  The 
VA examiner examined the veteran in July 2001 and then, in 
November 2001, reviewed the records and noted that only about 
4 of them from March 1997 to the present mentioned 
intermittent abdominal pain.  He noted that none of the 
records mentioned signs or symptoms to support the diagnosis 
of chronic pancreatitis.  He opined that there was less than 
a 50 percent probability that the veteran's current symptoms 
were attributable to pancreatitis.  

The evidence does not show loss of normal body weight.  
Instead, the July 2001 VA examination report indicates that 
the veteran was 11 to 14 pounds over his ideal body weight 
and that his weight did not indicate a problem with 
malabsorption and that the physical examination and blood 
work did not reveal a problem with malnutrition.  

The evidence indicates that there are no other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  The July 2001 VA examination revealed that the 
veteran was not on any medications for pancreatitis or 
pancreatic insufficiency, and the VA examiner indicated in 
July 2001 that there was no evidence from history suggesting 
pancreatic insufficiency or pancreatitis.  In a November 2001 
addendum, the VA examiner indicated that there was no current 
steatorrhea, malnutrition, or malabsorption.  The VA examiner 
in November 2001 reviewed the veteran's records from March 
1997 until then and noted that none of them mentioned signs 
or symptoms to support a diagnosis of chronic pancreatitis.  
Additionally, he opined that there was less than a 50 percent 
probability that the veteran's current symptoms were 
attributable to pancreatitis or a chronic pancreatitis.

The Board has reviewed the rating schedule and can find no 
other applicable Diagnostic Code.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Preliminary review of the record reveals that while the 
September 2002 statement of the case contained the provisions 
of 38 C.F.R. § 3.321(b)(2) (2003), the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that marked 
interference with work and recent hospitalizations due to the 
disability at issue have not been shown.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6- 96 
(1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent 
for history of pancreatitis is denied.  





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



